Citation Nr: 0943626	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim of entitlement of service connection for 
schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the Veteran's 
application to reopen a claim for service connection for 
schizophrenia.  The Veteran filed a timely Notice of 
Disagreement (NOD) in February 2006 and, subsequently, in 
June 2006, the RO provided a Statement of the Case (SOC).  In 
July 2006, the Veteran filed a timely substantive appeal to 
the Board.  In July 2008, the RO issued a Supplemental 
Statement of the Case (SSOC).  

In August 2007, the Veteran testified at a hearing before a 
Decision Review Officer, seated at the RO (i.e. DRO hearing).  
A transcript is of record.  

In June 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  

In the decision below, the Board reopens the Veteran's claim 
of service connection for schizophrenia.  This issue is 
further addressed in the remand below.  The matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  In a September 1979 rating decision, the VA severed the 
Veteran's entitlement to service connection for 
schizophrenia.  

2.  In an unappealed April 2003 Board decision, the most 
recent final decision on the merits, the Board denied the 
Veteran's application to reopen his claim of entitlement of 
service connection for schizophrenia.

3.  Evidence associated with the claims file subsequent to 
the April 2003 Board decision relates to unestablished facts 
necessary to substantiate the claim for service connection 
for a psychiatric disorder, is not cumulative or redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 Board decision, which denied an 
application to reopen a claim of entitlement of service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below reopens the claim for 
service connection, the need to discuss the VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated with respect to this 
aspect of the appeal.  

II.  New and Material Evidence

a.  Factual Background.  Historically, the VA severed the 
Veteran's entitlement to service connection for schizophrenia 
in a September 1979 rating decision.  The decision held that 
the Veteran's schizophrenia pre-existed service and was not 
subsequently aggravated during service.  The Veteran did not 
appeal the decision and it became final.  See 38 U.S.C.A. § 
7105, 7266.

Evidence submitted prior to the September 1979 decision 
consisted of private treatment records, service treatment 
records and VA treatment records.  

Private treatment records indicate that the Veteran was 
admitted involuntarily for hospitalization on October 11, 
1974 (prior to service) and quickly transferred to another 
hospital for treatment where he remained until January 10, 
1975.  In a January 1975 treatment record, the examiner 
stated that, upon admission to the hospital, the Veteran 
could not remember why he was admitted or who brought him to 
the hospital.  The examiner noted that, upon admission, the 
Veteran appeared evasive and suspicious most of the time.  He 
admitted to auditory hallucinations.  Judgment and insight 
were considered nil at the time.  Treatment included drug 
therapy.  Upon discharge, the final diagnosis was 
schizophrenia, chronic, undifferentiated type in remission.  

In a May 1975 pre-induction medical examination, the examiner 
noted that the Veteran had no psychological abnormalities.  
In a contemporaneous report of his medical history, the 
Veteran reported that he never had any depression or 
excessive worry, or nervous trouble of any sort.  He also 
denied being a patient in any type of hospital.

In a February 1976 service treatment record, the examiner 
noted that this was the Veteran's first known psychiatric 
admission.  The examiner indicated that, since the Veteran 
had been with his unit, he had been behaving bizarrely.  He 
was observed talking to himself, shaking his finger, turning 
on lights and music in the middle of the night, and walking 
from table to table at the snack bar, shaking matches at each 
person there.  Individuals indicated that he appeared 
detached from his environment and that he was not functioning 
in his job in an adequate fashion whatsoever.  During 
treatment, the Veteran was observed behaving irrationally.  
After being sent back to his unit in February 1976, he 
refused to return.  The diagnosis was simple schizophrenia, 
severe.  The duration of the disorder was documented as 
having lasted the prior three months, but, the examiner 
noted, the symptomatology suggested a chronic type of 
schizophrenia.  The examiner stated that the Veteran had 
undergone external precipitating stress, manifested by 
routine duty.  The Veteran's premorbid personality and 
predisposition were unknown.  The impairment at the time of 
the authoring of the record was marked.  

In a March 1976 treatment record, the examiner indicated that 
the Veteran was sent for treatment in January 1976 due to 
bizarre behavior, including talking to himself, shaking his 
finger at people, and walking from table to table, shaking 
matches in individuals' faces.  The examiner noted that the 
Veteran still had chronic symptoms such as disturbed 
interpersonal relationships, flattened affect, impaired 
judgment and insight, and frequent physical complaints.  The 
examiner's diagnosis was an acute schizophrenia episode, 
moderate, improved, manifested by gross confusion, bizarre 
behavior, inappropriate conduct socially, concrete thinking, 
circumstantantiality, perseveration, incoherence, flattened 
affect, hypochondriasis, pressured speech, and rigidity.  The 
examiner recommended medical separation due to a 
schizophrenic condition.  The examiner stated that the 
Veteran contracted the disorder in the line of duty because 
there was no prior history of psychiatric contact.   

In an April 1976 physical evaluation board record, the board 
members found the Veteran to be unfit to perform his duties 
due to an acute schizophrenic episode; and stated that his 
schizophrenia was incurred in the line of duty.

In a subsequent April 1976 physical evaluation board 
addendum, the same board members stated that, in view of a 
history obtained from the Veteran's family and his admission 
of previous hospitalizations for psychiatric conditions, the 
Board recommended that the psychological disorder be 
considered as having "existed prior to service."  

In a May 1976 physical evaluation board addendum, the 
examiners stated that, on the basis of the hospital records, 
the Veteran's condition was not in the line of duty, existed 
prior to service and was not service aggravated.  The record 
of hospitalization indicated that the Veteran had 
schizophrenic illness, existing prior to service, which was 
the same as his then present illness and that this 
represented a natural progression of the condition.  

Based on the April 1976 physical evaluation board finding 
(based upon an incomplete record), indicating that the 
schizophrenia was incurred in the line of duty, the VA 
granted service connection for schizophrenia on May 10, 1976.  

In a May 1977 VA psychiatric examination, the examiner 
reported that she had reviewed the claims file prior to 
examining the Veteran.  She stated that the file indicated 
that the Veteran was hospitalized for schizophrenia during 
service.  In an interview, the Veteran told the examiner that 
he underwent treatment for a couple of months in 1975 prior 
to service for a mental illness.  He stated that he was 
discharged and, after three months, enrolled in service.  He 
said that he was doing well prior to enrollment.  The 
examiner noted that the Veteran's account of treatment for a 
mental disorder prior to the Veteran's entry into service was 
contrary to the reports in the claims file.  During service, 
the Veteran had trouble with his sergeant, and did not like 
the work assigned to him.  He said that he had a nervous 
breakdown and underwent a medical discharge in May 1976.  In 
her report, the examiner stated that a review of the claims 
file and her interview suggested that the Veteran had a 
chronic psychotic illness.  At the present time, there was no 
evidence of acute symptomatology other than symptoms of 
withdrawal, seclusion, loneliness, poor social life, and 
questionable auditory hallucinations.  The diagnosis was 
schizophrenia, chronic, undifferentiated, mild at the present 
time.  In her conclusion, the examiner stated that it 
appeared to her that the Veteran had a previous nervous 
breakdown, prior to joining the service.  The condition had 
been in remission.  Upon joining the service, however, under 
the stress of daily living and working conditions, the 
Veteran had a relapse.  

In July 1979, the VA published a rating decision, indicating 
that it was considering severing service connection for 
schizophrenia.  

In an August 1979 statement, the Veteran stated that he 
admitted that he had a "nervous condition" prior to 
service, but that he believed that service aggravated his 
condition.  

In a September 1979 rating decision, the VA severed service 
connection for schizophrenia.  In making its decision, the 
adjudication officer noted the pre-service hospital records, 
not received by the VA prior to the May 1976 rating decision, 
indicated that a disorder preexisted service.  In addition, 
the April 1976 physical evaluation board addendum, not 
previously reviewed by the VA, which was based upon a review 
of all of the relevant evidence, showed that the disorder was 
determined to not have been incurred in the line of duty.

The Board notes that the Veteran applied for service 
connection for a psychiatric disorder in July 1985.  The last 
final decision denying that claim was a Board decision, dated 
March 1989.  Again, the Board found that the Veteran's 
schizophrenia pre-existed service and was not aggravated by 
service.

Since the March 1989 decision, the Veteran has submitted 
evidence seeking to have his claim reopened and has been 
denied several times.  Except for statements from the 
Veteran, the evidence consisted of treatment records 
indicating current treatment for schizophrenia and related 
disorders. 

Reviewing the evidence received since the most recent final 
denial, occurring in April 2003, the Board notes that most of 
it consists of treatment records for currently diagnosed 
schizophrenia.  However, in a June 2007 statement from a 
private medical examiner, the examiner indicated that she met 
the Veteran for an initial consultation in April 2007.  The 
examiner noted that she had reviewed the Veteran's pre-
service private treatment records, indicating a diagnosis of 
schizophrenia.  During service, the Veteran stated that he 
worked in a supply regiment and never stated that he saw any 
combat.  The Veteran told her that he wanted to be honorably 
discharged at the end of his term of service so that he might 
visit his mother.  As such, he was honorably discharged to go 
home and take care of her.  He also stated that, at that 
time, he wanted a medical discharge because he was diagnosed 
with schizophrenia during service, but they would not grant 
this request because it was a pre-existing condition.  In 
writing her impression, the examiner stated that, because the 
Veteran did not complete her assessment forms and she saw him 
on only one occasion, she was not able to assess his current 
medical or psychiatric condition.  However, she stated that 
she was "mystified" as to how the Veteran was able to get 
into service with a pre-existing condition such as 
schizophrenia.  Since he was enlisted, the examiner stated 
that it was as likely as not that being in service, even with 
"no active duty," could have exacerbated the underlying 
condition.

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  As noted in the remand below, the Board finds 
the June 2007 statement from the private examiner to be 
flawed.  However, the Board notes that this evidence is new, 
in that has not been previously submitted and it is material, 
in that it relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is neither cumulative 
nor redundant of the evidence of record at the time of the 
April 2003 Board decision denying the claim and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  Accordingly, the evidence is new and 
material and the claim of entitlement to service connection 
for psychiatric disorder, to include major depression must be 
reopened.  






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened.  

The appeal is granted to this extent only.


REMAND

The Board finds that additional development is required 
before the issue of service connection for schizophrenia is 
ripe for adjudication upon the merits.  38 C.F.R. § 19.9.  

As noted in the decision above, the June 2007 statement from 
the private physician is new and material evidence, and that 
the Veteran's claim for service connection for schizophrenia 
has been reopened.  However, in reviewing that medical 
statement, the Board finds flaws which weaken its probative 
value.  For example, in her conclusion, the examiner stated 
that it was at least as likely as not that the Veteran's 
service could have exacerbated the underlying condition.  
(Emphasis added.)  The Board notes that medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Also, in her report, the examiner noted that she had only 
seen the Veteran during one session and that she was not able 
to assess his current medical or psychiatric condition.  
Finally, although the examiner reviewed the pre-service 
hospital records, indicating treatment for schizophrenia, she 
apparently learned about the Veteran's in-service treatment 
only from the Veteran's recollection.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the Veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court referred to its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion.  

There are psychiatric hospital records that clearly and 
unmistakably show that the Veteran was diagnosed and treated 
for schizophrenia during the year that preceded his entering 
active service.  It is not contended otherwise.  The Veteran 
asserts that his schizophrenia was aggravated during service.  
The service treatment records show that he was evaluated for 
psychotic symptoms and hospitalized for schizophrenia during 
service.  

The law provides that, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If a presumption of aggravation under section 
1153 arises, due to an increase in a disability in service, 
the burden shifts to the government to show a lack of 
aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  There are psychiatric 
hospital records that confirm the Veteran was diagnosed with 
schizophrenia prior to service.  In light of the service 
treatment records showing the Veteran's psychotic behavior 
and hospitalization for schizophrenia, it is the Board's 
judgment that the presumption of aggravation is applicable.

The Board finds that a VA psychiatric examination is 
warranted that includes an opinion addressing the question at 
hand: whether the Veteran's schizophrenia was aggravated 
during service.  Id.  The opinion must be preceded by a 
review of all of the relevant medical evidence in the claims 
file and supported by a rationale.   Thereafter, the AMC/RO 
must adjudicate the Veteran's claim for service connection 
for schizophrenia on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The Veteran must be scheduled for a VA 
psychiatric examination for the purpose of 
determining whether his schizophrenia was 
aggravated during service.  

Following a review of the relevant medical 
evidence on file, to include the Veteran's 
service treatment records, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to address the following questions:

(a)	Does the relevant evidence 
clearly and unmistakably 
(undebatably) show that the 
increase in the Veteran's 
psychiatric disability during 
service was due to the natural 
progress of the disease?
(b)	If it is determined that the 
Veteran's schizophrenia was 
aggravated beyond its natural 
progression during service, does 
he currently have a diagnosis of 
schizophrenia?

In rendering this opinion, the examiner 
should note that temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute "aggravation" 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  The AMC/RO should then re-adjudicate 
the issue on appeal. If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


